Exhibit 10.4
 
FIRST LIEN SECURITY AGREEMENT
made by
K. HOVNANIAN ENTERPRISES, INC.,
HOVNANIAN ENTERPRISES, INC.
and certain of their respective Subsidiaries
in favor of
WILMINGTON TRUST COMPANY
as Collateral Agent
Dated as of October 20, 2009
 

 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

              Page     ARTICLE 1
Defined Terms  
Section 1.01. Definitions
    2  
Section 1.02. Other Definitional Provisions
    7  
 
        ARTICLE 2
Grant of Security Interest

 
        ARTICLE 3
Representations and Warranties

 
       
Section 3.01. Title: No Other Liens
    10  
Section 3.02. Perfected First Priority Liens
    10  
Section 3.03. Jurisdiction of Organization; Chief Executive Office
    10  
Section 3.04. Farm Products
    10  
Section 3.05. Investment Property
    10  
Section 3.06. Receivables
    10  
 
        ARTICLE 4
Covenants

 
       
Section 4.01. Maintenance of Perfected Security Interest; Further Documentation
    11  
Section 4.02. Changes In Name, Etc.
    11  
Section 4.03. Delivery of Instruments, Certificated Securities and Chattel Paper
    11  
Section 4.04. Intellectual Property
    12  
 
        ARTICLE 5
Investing Amounts in the Securities Accounts
 
       
Section 5.01. Investments
    12  
Section 5.02. Liability
    12  
 
        ARTICLE 6
Remedial Provisions
 
       
Section 6.01. Certain Matters Relating to Receivables
    13  
Section 6.02. Communications with Obligors: Grantors Remain Liable
    13  

 

i



--------------------------------------------------------------------------------



 



              Page    
Section 6.03. Proceeds to Be Turned Over to Agent
    14  
Section 6.04. Application of Proceeds
    15  
Section 6.05. Code and Other Remedies
    15  
Section 6.06. Subordination
    16  
Section 6.07. Deficiency
    16  
 
        ARTICLE 7
The Agent
 
       
Section 7.01. Agent’s Appointment as Attorney-in-fact, Etc.
    16  
Section 7.02. Duty of Agent
    18  
Section 7.03. Execution of Financing Statements
    18  
Section 7.04. Authority of Agent
    19  
 
        ARTICLE 8
Miscellaneous
 
       
Section 8.01. Amendments in Writing
    19  
Section 8.02. Notices
    19  
Section 8.03. No Waiver by Course of Conduct; Cumulative Remedies
    19  
Section 8.04. Enforcement Expenses; Indemnification
    20  
Section 8.05. Successors and Assigns
    20  
Section 8.06. Set-off
    20  
Section 8.07. Counterparts
    21  
Section 8.08. Severability
    21  
Section 8.09. Section Headings
    21  
Section 8.10. Integration
    21  
Section 8.11. Governing Law
    21  
Section 8.12. Submission to Jurisdiction; Waivers
    22  
Section 8.13. Acknowledgements
    22  
Section 8.14. Additional Grantors
    23  
Section 8.15. Releases
    23  
Section 8.16. Waiver of Jury Trial
    23  
Section 8.17. Control Agreements
    23  
Section 8.18. Agent Privileges, Powers and Immunities
    23    
Schedule A — List of Entities
       
Schedule B — Commercial Tort Claims
       
Schedule C — Perfection Certificate
       
Schedule D — Actions Required To Perfect
         
Exhibit A — Intellectual Property Security Agreement
       
Exhibit B — Joinder Agreement
       

 

ii



--------------------------------------------------------------------------------



 



FIRST LIEN SECURITY AGREEMENT
THIS FIRST LIEN SECURITY AGREEMENT (the “Agreement”), dated as of October 20,
2009, is made by K. Hovnanian Enterprises, Inc., a California corporation (the
“Issuer”), Hovnanian Enterprises, Inc., a Delaware corporation (“Hovnanian”) and
each of the signatories listed on Schedule A hereto (together with any other
entity that may become a party hereto as provided herein, the “Grantors”), in
favor of Wilmington Trust Company, as Collateral Agent (in such capacity, the
“Agent”) for the benefit of itself, the Trustee (as defined below) and the
Noteholders (as defined below).
W I T N E S S E T H:
WHEREAS, the Issuer, Hovnanian and each of the other Guarantors have entered
into the Indenture dated as of October 20, 2009 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Indenture”)
with Wilmington Trust Company, a Delaware banking corporation, as trustee (in
such capacity, the “Trustee”), pursuant to which the Issuer has issued, and may
from time to time issue, its 10 5/8% Senior Secured Notes due 2016
(collectively, the “Secured Notes”) upon the terms and subject to the conditions
set forth therein;
WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
entered into the indenture dated as of May 27, 2008, as amended, supplemented,
amended and restated or otherwise modified from time to time, with Wilmington
Trust Company (as successor to Deutsche Bank National Trust Company) as trustee
pursuant to which the Issuer issued its 11 1/2 % Senior Secured Notes due 2013;
WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
have entered into the indenture dated as of December 3, 2008, as amended,
supplemented, amended and restated or otherwise modified from time to time, with
Wilmington Trust Company as trustee pursuant to which the Issuer issued its
18.0% Senior Secured Notes due 2017;
WHEREAS, the Issuer, Hovnanian, certain subsidiaries of Hovnanian party thereto,
PNC Bank, National Association, as Senior Credit Agent and Wilmington Trust
Company, as Mortgage Tax Collateral Agent have entered into the Intercreditor
Agreement dated as of May 27, 2008, as amended by the First Amendment dated as
of October 20, 2009 (as amended, supplemented, amended or restated or otherwise
modified from time to time, the “May 2008 Intercreditor Agreement”);
WHEREAS, the Issuer, Hovnanian, certain subsidiaries of Hovnanian party thereto,
PNC Bank, National Association, as Senior Credit Agent and

 

1



--------------------------------------------------------------------------------



 



First-Lien Administrative Agent, the Senior Trustee, the Senior Noteholder
Collateral Agent, the Junior Trustee, the Junior Agent and Wilmington Trust
Company, as Mortgage Tax Collateral Agent have entered into the Intercreditor
Agreement dated as of December 3, 2008, as amended by the First Amendment dated
as of October 20, 2009 (as amended, supplemented, amended or restated or
otherwise modified from time to time, together with the May 2008 Intercreditor
Agreement, the “Intercreditor Agreements”);
WHEREAS, the Secured Notes constitute First Lien Indebtedness under each of the
Intercreditor Agreements;
WHEREAS, the Issuer is a member of an affiliated group of companies that
includes Hovnanian, the Issuer’s parent company, and each other Grantor;
WHEREAS, the Issuer and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
issuance of the Secured Notes; and
NOW, THEREFORE, in consideration of the premises and to induce Noteholders to
purchase Secured Notes, each Grantor hereby agrees with the Agent, for the
ratable benefit of the Secured Parties, as follows:
ARTICLE 1
Defined Terms
Section 1.01. Definitions. (a) Definitions set forth above are incorporated
herein and unless otherwise defined herein, terms defined in the Indenture and
used herein shall have the meanings respectively given to them in the Indenture,
and the following terms are used herein as defined in the New York UCC:
Accounts, Chattel Paper, Commercial Tort Claims, Deposit Account, Documents,
Equipment, Electronic Chattel Paper, Farm Products, Fixtures, General
Intangibles, Goods, Payment Intangibles, Instruments, Inventory, Investment
Property, Letter of Credit Rights, Payment Intangibles, Securities Accounts,
Software and Supporting Obligations.
(b) The following terms shall have the following meanings:
“Additional Pari Passu Liens”: any liens on the Collateral which secure
Additional Secured Obligations on an equal and ratable basis with the Secured
Obligations, provided that such liens are permitted by clauses (i)(a)(ii),
(i)(a)(iii) and (i)(b) of the definition of Permitted Liens in the Indenture.

 

2



--------------------------------------------------------------------------------



 



“Additional Pari Passu Collateral Agent”: the agent or other representative with
respect to any Additional Secured Obligations in favor of which any Additional
Pari Passu Liens are granted.
“Additional Secured Obligations”: any obligations arising pursuant to any
Indebtedness permitted to be secured on a pari passu basis with the Secured
Notes pursuant to clauses (i)(a)(ii), (i)(a)(iii) and (i)(b) of the definition
of Permitted Liens in the Indenture (including for the avoidance of doubt any
guarantees with respect thereto).
“Agreement”: this Security Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Cash Equivalents”: (i) cash, marketable direct obligations of the United States
of America or any agency thereof, and certificates of deposit, demand deposits,
time deposits, or repurchase agreements issued by any bank with a capital and
surplus of at least $25,000,000 organized under the laws of the United States of
America or any state thereof, state or municipal securities with a rating of A-1
or better by Standard & Poor’s or by Moody’s or F-1 by Fitch, provided that such
obligations, certificates of deposit, demand deposits, time deposits, and
repurchase agreements have a maturity of less than one year from the date of
purchase, and (ii) investment grade commercial paper or debt or commercial paper
issued by any bank with a capital and surplus of at least $25,000,000 organized
under the laws of the United States of America or any state thereof having a
maturity date of one year or less from the date of purchase, and (iii) funds
holding assets primarily consisting of those described in clause (i) and (ii).
“Collateral”: as defined in Article 2.
“Collateral Agency Agreement”: an intercreditor or collateral agency agreement
entered into between the Additional Pari Passu Collateral Agent(s) and the Agent
on terms reasonably satisfactory to the Agent, the Issuer and Hovnanian, setting
forth the respective rights of the Secured Parties and the Additional Pari Passu
Collateral Agent(s) and the holders of Additional Secured Obligations with
respect to the Collateral and providing, among other things, that (x) the
Additional Pari Passu Liens shall rank equally with or junior to the liens
securing the Secured Obligations, (y) any proceeds of the Collateral shall be
applied ratably to the Secured Obligations and the Additional Secured
Obligations and (z) the Agent, including at the direction of the Noteholders,
shall be entitled to take such actions, or to direct any agent appointed
pursuant to the Collateral Agency Agreement to take such actions, as are
permitted hereby, by the Indenture and by the Intercreditor Agreements
independently of any direction or vote of the holders of the Additional Secured
Obligations.

 

3



--------------------------------------------------------------------------------



 



“Contracts”: any contracts and agreements for the purchase, acquisition or sale
of real or personal property or the receipt or performance of services, any
contract rights relating thereto, and all other rights to such contract or
agreements and any right to payment for or to receive moneys due or to become
due for items sold or leased or for services rendered, together with all rights
of any Grantor to damages arising thereunder or to perform and to exercise all
remedies thereunder.
“Collateral Account”: any collateral account established by the Agent as
provided in Section 6.01 or 6.03.
“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to distribute, exploit and sell materials derived from any
Copyright.
“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.
“Deposit Accounts”: the collective reference to each Deposit Account (as such
term is defined in Section 1.01(a) hereof) in the name of the applicable
Grantor, together with any one or more securities accounts into which any monies
on deposit in any such Deposit Account may be swept or otherwise transferred now
or hereafter and from time to time, and any additional, substitute or successor
Deposit Account.
“Excluded Accounts” shall mean at any time those deposit, checking or securities
accounts of any of the Grantors (i) that individually have an average monthly
balance (over the most recent ended 3-month period) less than $250,000 and which
together do not have an average monthly balance (for such 3-month period) in
excess of $2,000,000 in the aggregate, (ii) all escrow accounts (in which funds
are held for or of others by virtue of customary real estate practice or
contractual or legal requirements) and (iii) such other accounts with respect to
which Hovnanian determines that the cost of perfecting a Lien thereon is
excessive in relation to the benefit thereof (as reasonably determined by
Hovnanian’s Board of Directors in a board resolution delivered to the Agent).
“Guarantors”: the collective reference to each Grantor other than the Issuer.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges, whether arising under United States, multinational or foreign laws,

 

4



--------------------------------------------------------------------------------



 



in, to and under the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC, and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes.
“Issuers”: the collective reference to each issuer of any Investment Property.
“Law”: any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Noteholder”: “Holder” or “Holder of Notes” as defined in the Indenture.
“Noteholder Collateral Document”: any agreement, document or instrument pursuant
to which a Lien is granted by the Issuer or any Guarantor to secure any Secured
Obligations or under which rights or remedies with respect to any such Liens are
governed, as the same may be amended, restated or otherwise modified from time
to time.
“Noteholder Document”: collectively, (a) the Indenture, the Secured Notes and
the Noteholder Collateral Documents and (b) any other related document or
instrument executed and delivered pursuant to any Noteholder Document described
in clause (a) above evidencing or governing any Secured Obligations as the same
may be amended, restated or otherwise modified from time to time.
“Official Body”: any national, federal, state, local or other governmental or
political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.
“Patent License”: all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent.

 

5



--------------------------------------------------------------------------------



 



“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof, (ii) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof, and (iii) all
rights to obtain any reissues or extensions of the foregoing.
“Perfection Certificate”: with respect to any Grantor, a certificate
substantially in the form of Schedule D, completed and supplemented with the
schedules contemplated thereby, and signed by an officer of such Grantor.
“Pledged Notes”: all promissory notes issued to or held by any Grantor.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
“Receivable”: any right to payment for real or personal property sold or leased
or for services rendered, whether or not such right is evidenced by a Contract,
an Instrument or Chattel Paper and whether or not it has been earned by
performance (including, without limitation, any Account).
“Secured Obligations”: all Indebtedness and other Obligations under the
Indenture, the Secured Notes, the Guarantees and the Noteholder Collateral
Documents, together with any extensions, renewals, replacements or refundings
thereof and all costs and expenses of enforcement and collection, including
reasonable attorney’s fees.
“Secured Parties”: the collective reference to the Agent, the Trustee and the
Noteholders, in each case to which any Secured Obligations are owed.
“Securities Accounts”: the collective reference to the securities accounts in
the name of the applicable Grantor and any additional, substitute or successor
account.
“Trademark License”: any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark.
“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now owned or hereafter acquired, all registrations and recordings thereof, and
all applications in connection therewith, whether in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof,

 

6



--------------------------------------------------------------------------------



 



and all common-law rights related thereto, and (ii) the right to obtain all
renewals thereof.
“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.
Section 1.02. Other Definitional Provisions.
(a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.
(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
ARTICLE 2
Grant of Security Interest
Each Grantor hereby grants to the Agent, for the ratable benefit of the Secured
Parties, a security interest in, all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:
(a) all Accounts;
(b) all Chattel Paper (including, Electronic Chattel Paper);
(c) all Commercial Tort Claims (including those claims listed on Schedule B
hereto, in which the claim amount individually exceeds $2,000,000, as such
schedule is amended or supplemented from time to time);
(d) all Contracts;
(e) all Securities Accounts;
(f) all Deposit Accounts;

 

7



--------------------------------------------------------------------------------



 



(g) all Documents (other than title documents with respect to vehicles);
(h) all Equipment;
(i) all Fixtures;
(j) all General Intangibles;
(k) all Goods;
(l) all Instruments;
(m) all Intellectual Property;
(n) all Inventory;
(o) all Investment Property;
(p) all letters of credit;
(q) all Letter of Credit Rights;
(r) all Payment Intangibles;
(s) all Vehicles and title documents with respect to Vehicles;
(t) all Receivables;
(u) all Software;
(v) all Supporting Obligations;
(w) to the extent, if any, not included in clauses (a) through (v) above, each
and every other item of personal property whether now existing or hereafter
arising or acquired;
(x) all books and records pertaining to any of the Collateral; and
(y) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;
provided, however, that notwithstanding any of the other provisions set forth in
this Article 2 (and notwithstanding any recording of the Agent’s Lien in the
U.S. Patent and Trademark Office or other registry office in any jurisdiction),
this Agreement shall not constitute a grant of a security interest in, and the
Collateral shall not include, (i) any property or assets constituting “Excluded
Property” in

 

8



--------------------------------------------------------------------------------



 



the Indenture or (ii) any property to the extent that such grant of a security
interest is prohibited by any applicable Law of an Official Body, requires a
consent not obtained of any Official Body pursuant to such Law or is prohibited
by, or constitutes a breach or default under or results in the termination of or
gives rise to any right of acceleration, modification or cancellation or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Investment Property, or Pledged Note, any applicable shareholder
or similar agreement, except to the extent that such Law or the term in such
contract, license, agreement, instrument or other document or shareholder or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under applicable Law including
Sections 9-406, 9-407, 9-408 or 9-409 of the New York UCC (or any successor
provision or provisions); provided, further, that no security interest shall be
granted in United States “intent-to-use” trademark or service mark applications
unless and until acceptable evidence of use of the trademark or service mark has
been filed with and accepted by the U.S. Patent and Trademark Office pursuant to
Section 1(c) or Section 1(d) of the Lanham Act (U.S.C. 1051, et. seq.), and to
the extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark or service mark applications under applicable federal
Law. After such period and after such evidence of use has been filed and
accepted, each Grantor acknowledges that such interest in such trademark or
service mark applications will become part of the Collateral. The Agent agrees
that, at any Grantor’s reasonable request and expense, it will provide such
Grantor confirmation that the assets described in this paragraph are in fact
excluded from the Collateral during such limited period only upon receipt of an
Officers’ Certificate or an Opinion of Counsel to that effect. Notwithstanding
the foregoing, in the event that Rule 3-16 of Regulation S X under the
Securities Act requires (or is replaced with another rule or regulation, or any
other law, rule or regulation is adopted, which would require) the filing with
the SEC of separate financial statements of any Guarantor or of K. Hovnanian JV
Holdings, L.L.C., then the capital stock or other securities of such Guarantor
or of K. Hovnanian JV Holdings, L.L.C. shall automatically be deemed released
and not to be and not to have been part of the Collateral but only to the extent
necessary to not be subject to such requirement. In such event, this Agreement
may be amended or modified, without the consent of any Noteholder, upon the
Agent’s receipt of a written authorization from the Issuer stating that such
amendment is permitted hereunder, which the Agent shall be entitled to
conclusively rely upon, to the extent necessary to evidence the release of the
lien created hereby on the shares of capital stock or other securities that are
so deemed to no longer constitute part of the Collateral.

 

9



--------------------------------------------------------------------------------



 



ARTICLE 3
Representations and Warranties
To induce the Noteholders to purchase the Secured Notes, each Grantor hereby
represents and warrants to the Agent and each other Secured Party that:
Section 3.01. Title: No Other Liens. Except for the security interest granted to
the Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement, such Grantor owns each item of the Collateral free and clear of any
and all Liens or claims of others except for the Permitted Liens. No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except with respect to
Permitted Liens.
Section 3.02. Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule D (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered, or will be delivered within
the time periods set forth in Schedule D, to the Agent in completed form) will
constitute valid perfected (to the extent such security interest can be
perfected by such filings or actions) security interests in all of the
Collateral in favor of the Agent, for the ratable benefit of the Secured
Parties, as collateral security for the Secured Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor and (b) are
prior to all other Liens on the Collateral in existence on the date hereof
except for Permitted Liens.
Section 3.03. Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s exact legal name, jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified in the Perfection
Certificate.
Section 3.04. Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.
Section 3.05. Investment Property. Such Grantor is the record and beneficial
owner of, and has good title to, the Investment Property pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except the Permitted Liens.
Section 3.06. Receivables. No amount payable in excess of $2,000,000 in the
aggregate to all Grantors under or in connection with any Receivables is
evidenced by any Instrument or Chattel Paper which has not been delivered to the
Agent.

 

10



--------------------------------------------------------------------------------



 



ARTICLE 4
Covenants
Each Grantor covenants and agrees with the Agent and the other Secured Parties
that, from and after the date of this Agreement until the payment in full of all
outstanding Secured Obligations:
Section 4.01. Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest to the extent required by this Agreement having
at least the priority described in Section 3.02 and shall defend such security
interest against the claims and demands of all Persons whomsoever other than any
holder of Permitted Liens.
(b) At any time and from time to time, and at the sole expense of such Grantor,
such Grantor will promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as shall be
required by applicable law for the purpose of obtaining, perfecting or
preserving the security interests purported to be granted under this Agreement
and of the rights and remedies herein granted, including, without limitation,
(i) filing any financing or continuation statements under the Uniform Commercial
Code (or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby and (ii) in the case of the Deposit Accounts,
Investment Property, Letter of Credit Rights and the Securities Accounts and any
other relevant Collateral, taking any actions necessary to enable the Agent to
obtain “control” (within the meaning of the applicable Uniform Commercial Code)
with respect thereto, provided that the Grantor shall not be required to take
any of the actions set forth in this clause (ii) with respect to Excluded
Accounts.
(c) If any Grantor shall at any time acquire a Commercial Tort Claim, in which
the claim amount individually exceeds $2,000,000, such Grantor shall promptly
notify the Agent in a writing signed by such Grantor of the details thereof and
grant to the Agent for the benefit of the Secured Parties in such writing a
security interest therein and in the Proceeds thereof, with such writing to be
in form and substance required by applicable law and such writing shall
constitute a supplement to Schedule B hereto.
Section 4.02. Changes In Name, Etc. Such Grantor will, within thirty
(30) calendar days after any change its jurisdiction of organization or change
its name, provide written notice thereof to the Agent.
Section 4.03. Delivery of Instruments, Certificated Securities and Chattel
Paper. If any amount in excess of $2,000,000 in the aggregate payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument, certificated

 

11



--------------------------------------------------------------------------------



 



security or Chattel Paper, such Instrument, certificated security or Chattel
Paper shall be promptly delivered to the Agent, duly indorsed, to be held as
Collateral pursuant to this Agreement.
Section 4.04. Intellectual Property. (a) Whenever such Grantor, either by itself
or through any agent, employee, licensee or designee, shall file an application
for the registration of any Intellectual Property with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, such
Grantor shall report such filing to the Agent on or before the date upon which
the Issuer is required to file reports with the Trustee pursuant to Section
[4.15] of the Indenture for the fiscal quarter in which such filing occurs. Such
Grantor shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as may be necessary to create and perfect the
Agent’s and the other Secured Parties’ security interest in any registered or
applied for Copyright, Patent or Trademark and the goodwill and General
Intangibles of such Grantor relating thereto or represented thereby.
(b) Such Grantor’s obligations under Section 4.04(a) above shall include
executing and delivering, and having recorded, with respect to such Collateral,
an agreement substantially in the form of the Intellectual Property Security
Agreement attached hereto as Exhibit A.
ARTICLE 5
Investing Amounts in the Securities Accounts
Section 5.01. Investments. If requested by the Issuer in writing, the Agent
will, from time to time, invest amounts on deposit in the Deposit Accounts or
Securities Accounts in which the Agent for the benefit of the Secured Parties
holds a first priority, perfected security interest, in Cash Equivalents
pursuant to the written instructions of the Issuer. All investments may, at the
option of the Agent, be made in the name of the Agent or a nominee of the Agent
and in a manner that preserves the Issuer’s ownership of, and the Agent’s
perfected first priority Lien on, such investments. All income received from
such investments shall accrue for the benefit of the Issuer and shall be
credited (promptly upon receipt by the Agent) to a Deposit Account or Securities
Account, in which Agent for the benefit of the Secured Parties holds a first
priority, perfected security interest. The Issuer will only direct the Agent to
make investments in which the Agent can obtain a first priority, perfected
security interest, and the Issuer hereby agrees to execute promptly any
documents which may be required to implement or effectuate the provisions of
this Section.
Section 5.02. Liability. The Agent shall have no responsibility to the Issuer
for any loss or liability arising in respect of the investments in the Deposit
Accounts or Securities Accounts in which the Agent for the benefit of the
Secured

 

12



--------------------------------------------------------------------------------



 



Parties holds a first priority perfected security interest (including, without
limitation, as a result of the liquidation of any thereof before maturity),
except to the extent that such loss or liability is found to be based on the
Agent’s gross negligence or willful misconduct as determined by a final and
nonappealable decision of a court of competent jurisdiction.
ARTICLE 6
Remedial Provisions
Section 6.01. Certain Matters Relating to Receivables.
(a) At any time during the continuance of an Event of Default, the Agent shall
have the right to make test verifications of the Receivables in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Agent may require in
connection with such test verifications. The Agent shall endeavor to provide the
Issuer with notice at or about the time of such verifications, provided that the
failure to provide such notice shall not in any way compromise or adversely
affect the exercise of such remedy or the Agent’s rights hereunder.
(b) The Agent hereby authorizes each Grantor to collect such Grantor’s
Receivables and the Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default. The
Agent shall endeavor to provide the Issuer with notice at or about the time of
the exercise of its rights pursuant to the preceding sentence, provided that the
failure to provide such notice shall not in any way compromise or adversely
affect the exercise of any rights or remedies hereunder. If requested in writing
by the Agent at any time after the occurrence and during the continuance of an
Event of Default, any payments of Receivables, when collected by any Grantor,
(i) shall be forthwith (and, in any event, within two Business Days) deposited
by such Grantor in the exact form received, duly indorsed by such Grantor to the
Agent if required, in a Collateral Account maintained under the sole dominion
and control of the Agent, subject to withdrawal by the Agent for the account of
the Secured Parties only as provided in Section 6.04, and (ii) until so turned
over, shall be held by such Grantor in trust for the Agent and the Secured
Parties, segregated from other funds of such Grantor.
(c) At the Agent’s written request at any time after the occurrence and during
the continuance of an Event of Default, each Grantor shall deliver to the Agent
all original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables, including without limitation,
all original orders, invoices and shipping receipts.
Section 6.02. Communications with Obligors: Grantors Remain Liable.

 

13



--------------------------------------------------------------------------------



 



(a) The Agent in its own name or in the name of others may after the occurrence
and during the continuance of an Event of Default communicate with obligors
under the Receivables and parties to the Contracts to verify with them to the
Agent’s satisfaction the existence, amount and terms of any Receivables or
Contracts. The Agent shall endeavor to provide the Issuer with notice at or
about the time of the exercise of its rights pursuant to the preceding sentence,
provided that the failure to provide such notice shall not in any way compromise
or adversely affect the exercise of any rights or remedies hereunder.
(b) Upon the written request of the Agent at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables and parties to the Contracts that the Receivables
and the Contracts, as the case may be, have been assigned to the Agent for the
ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Agent.
(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and Contracts to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. Neither
the Agent nor any Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) or Contract by reason of or
arising out of this Agreement or the receipt by the Agent or any Secured Party
of any payment relating thereto, nor shall the Agent or any Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto) or
Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
Section 6.03. Proceeds to Be Turned Over to Agent. In addition to the rights of
the Agent and the Secured Parties specified in Section 6.01 with respect to
payments of Receivables, if an Event of Default shall occur and be continuing,
upon written request from the Agent, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Agent and the Secured Parties, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor, be
turned over to the Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Agent, if requested). All Proceeds received by
the Agent hereunder shall be held by the Agent in a Collateral Account
maintained under its sole dominion and control. All such Proceeds while held by
the Agent in a Collateral Account (or by such Grantor in trust for the Agent and
the Secured Parties) shall continue to be

 

14



--------------------------------------------------------------------------------



 



held as collateral security for all the Secured Obligations and shall not
constitute payment thereof until applied as provided in Section 6.04.
Section 6.04. Application of Proceeds. If an Event of Default shall have
occurred and be continuing, at any time at the Agent’s election, subject to any
Collateral Agency Agreement, the Agent may apply all or any part of the
Collateral, whether or not held in the Deposit Accounts, the Securities Accounts
or any other Collateral Account, in payment of the Secured Obligations in the
order set forth in the Indenture.
Section 6.05. Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the New
York UCC or any other applicable law. Without limiting the generality of the
foregoing, the Agent, without prior demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any prior
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Agent or any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Agent shall endeavor to provide the Issuer
with notice at or about the time of the exercise of remedies in the proceeding
sentence, provided that the failure to provide such notice shall not in any way
compromise or adversely affect the exercise of such remedies or the Agent’s
rights hereunder. The Agent or any Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released. Each Grantor further agrees, at the
Agent’s request, to assemble the Collateral and make it available to the Agent
at places which the Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Agent shall apply the net proceeds of any action
taken by it pursuant to this Section 6.05, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Agent and the Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Secured Obligations, in

 

15



--------------------------------------------------------------------------------



 



such order as the Agent may elect, and only after such application and after the
payment by the Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Agent account for the surplus, if any, to any Grantor. To the extent permitted
by applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Agent or any Secured Party arising out of the exercise by
them of any rights hereunder. If any prior notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.
Section 6.06. Subordination. Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Agent, all Indebtedness owing to it by the Issuer or any
Subsidiary of the Issuer shall be fully subordinated to the indefeasible payment
in full in cash of the Secured Obligations.
Section 6.07. Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorneys
employed by the Agent or any Secured Party to collect such deficiency.
ARTICLE 7
The Agent
Section 7.01. Agent’s Appointment as Attorney-in-fact, Etc. (a) Each Grantor
hereby irrevocably constitutes and appoints the Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Agent the power and right, on behalf of such Grantor, without prior notice to or
assent by such Grantor, to do any or all of the following:
(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Agent for the purpose of collecting any and all such moneys due under any
Receivable or Contract or with respect to any other Collateral whenever payable;

 

16



--------------------------------------------------------------------------------



 



(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the Agent
may request to evidence the Agent’s and the Secured Parties’ security interest
in such Intellectual Property and the goodwill and General Intangibles of such
Grantors relating thereto or represented thereby;
(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;
(iv) execute, in connection with any sale provided for in Section 6.05, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Agent or as the Agent shall direct; (B) ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (D) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(E) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (F) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Agent may deem appropriate; (G) assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains), through the world for such term or terms, on such
conditions, in such manner, as the Agent shall in its sole discretion determine;
and (H) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Agent were the absolute owner thereof for all purposes, and do, at the
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which the Agent deems necessary to protect, preserve or
realize upon the Collateral and the Agent’s and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

 

17



--------------------------------------------------------------------------------



 



The Agent shall endeavor to provide the Issuer with notice at or about the time
of the exercise of its rights in the preceding clause (a), provided that the
failure to provide such notice shall not in any way compromise or adversely
affect the exercise of any rights or remedies hereunder.
(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.
(c) The expenses of the Agent incurred in connection with actions undertaken as
provided in this Section 7.01, together with, if past due, interest thereon at a
rate per annum equal to the interest rate on the Secured Notes, from the date
when due to the Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Agent upon not less than five (5) Business Days
notice.
(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
Section 7.02. Duty of Agent. The Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Agent deals with similar property for its own account.
Neither the Agent, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Agent and the Secured Parties hereunder are solely to protect
the Agent’s and the Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Agent or any Secured Party to exercise any such powers.
The Agent and the Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.
Section 7.03. Execution of Financing Statements. Pursuant to any applicable law,
each Grantor authorizes the Agent to file or record financing statements and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices is required by applicable law to perfect the security interests of the
Agent

 

18



--------------------------------------------------------------------------------



 



under this Agreement. Each Grantor authorizes the Agent to use the collateral
description “all personal property” or “all assets” in any such financing
statements.
Section 7.04. Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of the Agent under this Agreement with respect to any action
taken by the Agent or the exercise or non-exercise by the Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Agent and the
Secured Parties, be governed by the Indenture and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Agent and the Grantors, the Agent shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and no Grantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.
ARTICLE 8
Miscellaneous
Section 8.01. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with the Indenture. For the avoidance of doubt, the Issuer and the
Agent may, without the need to obtain the consent of the Noteholders, amend,
supplement or otherwise modify any provision hereof or of any other Noteholder
Collateral Document (including by entering into any Collateral Agency Agreement
or any other new or supplemental agreements) to reflect and give effect to the
matters referred to in the definition of Collateral Agency Agreement in
connection with the incurrence of Additional Secured Obligations and the
granting of Additional Pari Passu Liens, to the extent such incurrence or grant
is permitted by, and in accordance with, the Indenture.
Section 8.02. Notices. All notices, requests and demands to or upon the Agent or
any Grantor hereunder shall be effected in the manner provided for in Section
[13.03] the Indenture.
Section 8.03. No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Agent nor any Secured Party shall by any act (except by a written instrument
pursuant to Section 8.01), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Agent or any Secured Party, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Agent or any Secured Party of any right or remedy hereunder on any one

 

19



--------------------------------------------------------------------------------



 



occasion shall not be construed as a bar to any right or remedy which the Agent
or such Secured Party would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.
Section 8.04. Enforcement Expenses; Indemnification. (a) Each Grantor agrees to
pay or reimburse each Secured Party and the Agent for all its costs and expenses
incurred in enforcing or preserving any rights under this Agreement and the
other Noteholder Documents to which such Grantor is a party, including, without
limitation, the reasonable fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to the Agent and the Secured
Parties.
(b) Each Grantor agrees to pay, and to save the Agent and the Secured Parties
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
(c) Each Grantor agrees to pay, and to save the Agent and the Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Issuer would
be required to do so pursuant to Section 7.07 of the Indenture except those
resulting from the Agent’s or any Secured Party’s willful misconduct or gross
negligence.
(d) The agreements in this Section 8.04 shall survive repayment of the Secured
Obligations and termination of the Noteholder Documents.
Section 8.05. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Agent and the Secured Parties and their successors and assigns; provided that
except as permitted by the Indenture, no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Agent.
Section 8.06. Set-off. Each Grantor hereby irrevocably authorizes the Agent and
each other Secured Party at any time and from time to time while an Event of
Default has occurred and is continuing, without notice to such Grantor or any
other Grantor, any such notice being expressly waived by each Grantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or

 

20



--------------------------------------------------------------------------------



 



contingent, matured or unmatured, at any time held or owing by the Agent or such
other Secured Party to or for the credit or the account of such Grantor, or any
part thereof in such amounts as the Agent or such other Secured Party may elect,
against and on account of the obligations and liabilities of such Grantor to the
Agent or such other Secured Party hereunder and claims of every nature and
description of the Agent or such other Secured Party against such Grantor, in
any currency, whether arising hereunder, under the Indenture or any other
Noteholder Document, as the Agent or such other Secured Party may elect, whether
or not the Agent or any other Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Agent and each other Secured Party shall endeavor to notify the
Issuer promptly of any such set-off and the application made by the Agent or
such other Secured Party of the proceeds thereof, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Agent and each other Secured Party under this Section 8.06 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Agent or such other Secured Party may have.
Section 8.07. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
Section 8.08. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 8.09. Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
Section 8.10. Integration. This Agreement and the other Noteholder Documents
represent the agreement of the Grantors, the Agent and the Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Agent or any Secured Parties
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Noteholder Documents.
Section 8.11. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

21



--------------------------------------------------------------------------------



 



Section 8.12. Submission to Jurisdiction; Waivers. Each Grantor hereby
irrevocably and unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Noteholder Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.02 or at such other address of which the Agent
shall have been notified pursuant thereto;
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
Section 8.13. Acknowledgements. Each Grantor hereby acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Noteholder Documents to which it is a party;
(b) neither the Agent nor any Secured Party has any fiduciary relationship with
or duty to any Grantor arising out of or in connection with this Agreement or
any of the other Noteholder Documents, and the relationship between the
Grantors, on the one hand, and the Agent and Secured Parties, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and

 

22



--------------------------------------------------------------------------------



 



(c) no joint venture is created hereby or by the other Noteholder Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties;
(d) the Agent may at any time and from time to time appoint a collateral agent
to maintain any of the Collateral, maintain books and records regarding any
Collateral, release Collateral, and assist in any aspect arising in connection
with the Collateral as Agent may desire; and the Agent may appoint itself, any
affiliate or a third party as the Collateral Agent, and all reasonable costs of
the Collateral Agent shall be borne by the Grantors;
Section 8.14. Additional Grantors. Each Restricted Subsidiary of Hovnanian shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Subsidiary of a Joinder Agreement, substantially in the form of
Exhibit B hereto.
Section 8.15. Releases. (a) Upon the indefeasible payment in full of all
outstanding Secured Obligations, the Collateral shall be automatically released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Agent and each
Grantor hereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.
(b) All or a portion of the Collateral shall be released from the Liens created
hereby, and a Grantor may be released from its obligations hereunder, in each
case pursuant to and as provided in Section [11.04] of the Indenture.
Section 8.16. Waiver of Jury Trial. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER NOTEHOLDER DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
Section 8.17. Control Agreements. In connection with each agreement made at any
time pursuant to Sections 9-104 or 8-106 of the Uniform Commercial Code among
the Agent, any one or more Grantors, and any depository financial institution or
issuer of uncertificated mutual fund shares or other uncertificated securities
and any other Person party thereto, the Agent shall not deliver to any such
depository or issuer, instructions directing the disposition of the deposit or
uncertificated fund shares or other securities unless an Event of Default has
occurred and is continuing at such time.
Section 8.18. Agent Privileges, Powers and Immunities. In the performance of its
obligations, powers and rights hereunder, the Agent shall be

 

23



--------------------------------------------------------------------------------



 



entitled to the privileges, powers and immunities afforded to it as Collateral
Agent under the Indenture. The Agent shall be entitled to refuse to take or
refrain from taking any discretionary action or exercise any discretionary
powers set forth in this Agreement unless it has received with respect thereto
written direction of the Issuer or a majority of Noteholders in accordance with
the Indenture. Notwithstanding anything to the contrary contained herein, the
Agent shall have no responsibility for the creation, perfection, priority,
sufficiency or protection of any liens securing Secured Obligations (including,
but not limited to, no obligation to prepare, record, file, re-record or re-file
any financing statement, continuation statement or other instrument in any
public office).
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

24



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

            Secured Party:

WILMINGTON TRUST COMPANY, as
Collateral Agent
      By:   /s/ Patrick J. Healy         Name:   Patrick J. Healy       
Title:   Vice President        K. HOVNANIAN ENTERPRISES, INC., as Issuer
      By:   /s/ David G. Valiaveedan         Name:   David G. Valiaveeda       
Title:   Vice President — Finance        HOVNANIAN ENTERPRISES, INC.
      By:   /s/ David G. Valiaveedan         Name:   David G. Valiaveeda       
Title:   Vice President — Finance        On behalf of each of the entities
listed on
Schedule A hereto
      By:   /s/ David G. Valiaveedan         Name:   David G. Valiaveedan       
Title:   Vice President — Finance   

 

25



--------------------------------------------------------------------------------



 



SCHEDULE A — LIST OF ENTITIES
Auddie Enterprises, L.L.C.
Builder Services NJ, L.L.C.
Builder Services NY, L.L.C.
Builder Services PA, L.L.C.
Dulles Coppermine, L.L.C.
EASTERN TITLE AGENCY, INC.
F&W MECHANICAL SERVICES, L.L.C.
Founders Title Agency of Maryland, L.L.C.
FOUNDERS TITLE AGENCY, INC.
Governor’s Abstract Co., Inc.
Homebuyers Financial Services, L.L.C.
HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.
Hovnanian Land Investment Group of California, L.L.C.
HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.
Hovnanian Land Investment Group of Georgia, L.L.C.
Hovnanian Land Investment Group of Maryland, L.L.C.
Hovnanian Land Investment Group of New Jersey, L.L.C.
Hovnanian Land Investment Group of North Carolina, L.L.C.
Hovnanian Land Investment Group of Pennsylvania, L.L.C.
Hovnanian Land Investment Group of Texas LLC
Hovnanian Land Investment Group of Virginia, L.L.C.
Hovnanian Land Investment Group, L.L.C.
K. H. San Marcos Conservancy Holdings, L.L.C.
K. HOV INTERNATIONAL, INC.
K. HOV IP, II, Inc.
K. HOV IP, INC.
K. Hovnanian Acquisitions, Inc.

 

26



--------------------------------------------------------------------------------



 



K. Hovnanian at 4S, LLC
K. Hovnanian at Acqua Vista, LLC
K. Hovnanian at Aliso, LLC
K. Hovnanian at Allenberry, L.L.C.
K. Hovnanian at Allentown, L.L.C.
K. Hovnanian at Almond Estates, LLC
K. Hovnanian at Arbor Heights, LLC
K. HOVNANIAN AT AVENUE ONE, L.L.C.
K. Hovnanian at Bakersfield 463, L.L.C.
K. Hovnanian at Barnegat I, L.L.C.
K. Hovnanian at Barnegat II, L.L.C.
K. Hovnanian at Bella Lago, LLC
K. Hovnanian at Berkeley, L.L.C.
K. Hovnanian at Bernards IV, Inc.
K. Hovnanian at Bernards V, L.L.C.
K. Hovnanian at Blue Heron Pines, L.L.C.
K. HOVNANIAN AT BRANCHBURG III, INC.
K. Hovnanian at Bridgeport, Inc.
K. Hovnanian at Bridgewater I, L.L.C.
K. Hovnanian at Bridgewater VI, Inc.
K. Hovnanian at Broad and Walnut, L.L.C.
K. Hovnanian at Burlington III, Inc.
K. HOVNANIAN AT BURLINGTON, INC.
K. Hovnanian at Calabria, Inc.
K. Hovnanian at Camden I, L.L.C.
K. Hovnanian at Cameron Chase, Inc.
K. HOVNANIAN AT CAMP HILL, L.L.C.
K. HOVNANIAN AT CAPISTRANO, L.L.C.

 

27



--------------------------------------------------------------------------------



 



K. Hovnanian at Carmel Del Mar, Inc.
K. Hovnanian at Carmel Village, LLC
K. Hovnanian at Castile, Inc.
K. Hovnanian at Cedar Grove III, L.L.C.
K. Hovnanian at Cedar Grove IV, L.L.C.
K. Hovnanian at Chaparral, Inc.
K. Hovnanian at Charter Way, LLC
K. Hovnanian at Chester I, L.L.C.
K. Hovnanian at Chesterfield, L.L.C.
K. Hovnanian at Cielo, L.L.C.
K. HOVNANIAN AT CLARKSTOWN, INC.
K. Hovnanian at Clifton II, L.L.C.
K. Hovnanian at Clifton, L.L.C.
K. Hovnanian at Coastline, L.L.C.
K. Hovnanian at Cortez Hill, LLC
K. Hovnanian at Cranbury, L.L.C.
K. Hovnanian at Crestline, Inc.
K. Hovnanian at Curries Woods, L.L.C.
K. Hovnanian at Denville, L.L.C.
K. Hovnanian at Deptford Township, L.L.C.
K. Hovnanian at Dominguez Hills, Inc.
K. Hovnanian at Dover, L.L.C.
K. Hovnanian at East Brandywine, L.L.C.
K. Hovnanian At East Whiteland I, Inc.
K. Hovnanian at Eastlake, LLC
K. Hovnanian at Edgewater II, L.L.C.
K. Hovnanian at Edgewater, L.L.C.
K. Hovnanian at Egg Harbor Township II, L.L.C.

 

28



--------------------------------------------------------------------------------



 



K. Hovnanian at Egg Harbor Township, L.L.C.
K. Hovnanian at El Dorado Ranch II, L.L.C.
K. Hovnanian at El Dorado Ranch, L.L.C.
K. Hovnanian at Elk Township, L.L.C.
K. Hovnanian at Encinitas Ranch, LLC
K. Hovnanian at Evergreen, L.L.C.
K. Hovnanian at Ewing, L.L.C.
K. Hovnanian at Fiddyment Ranch, LLC
K. Hovnanian at Fifth Avenue, L.L.C.
K. Hovnanian at Florence I, L.L.C.
K. Hovnanian at Florence II, L.L.C.
K. Hovnanian at Forest Meadows, L.L.C.
K. HOVNANIAN AT FORKS TWP. I, L.L.C.
K. Hovnanian at Franklin, L.L.C.
K. Hovnanian at Freehold Township I, Inc.
K. Hovnanian at Freehold Township, L.L.C.
K. Hovnanian at Fresno, LLC
K. Hovnanian at Galloway, L.L.C.
K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.
K. Hovnanian at Great Notch, L.L.C.
K. Hovnanian at Gridley, LLC
K. Hovnanian at Guttenberg, L.L.C.
K. Hovnanian at Hackettstown II, L.L.C.
K. Hovnanian at Hackettstown, Inc.
K. Hovnanian at Hamburg Contractors, L.L.C.
K. Hovnanian at Hamburg, L.L.C.
K. Hovnanian at Hawthorne, L.L.C.
K. Hovnanian at Hazlet, L.L.C.

 

29



--------------------------------------------------------------------------------



 



K. Hovnanian at Hershey’s Mill, Inc.
K. HOVNANIAN AT HIGHLAND SHORES, L.L.C.
K. Hovnanian at Highland Vineyards, Inc.
K. Hovnanian at Hilltop, L.L.C.
K. Hovnanian at Hopewell IV, Inc.
K. Hovnanian at Hopewell VI, Inc.
K. Hovnanian at Howell Township, Inc.
K. HOVNANIAN AT HUDSON POINTE, L.L.C.
K. Hovnanian at Jackson I, L.L.C.
K. Hovnanian at Jackson, L.L.C.
K. Hovnanian at Jaeger Ranch, LLC
K. Hovnanian at Jersey City IV, L.L.C.
K. Hovnanian at Jersey City V Urban Renewal Company, L.L.C.
K. Hovnanian at Keyport, L.L.C.
K. Hovnanian at King Farm, L.L.C.
K. Hovnanian at Kings Grant I, Inc.
K. Hovnanian at La Costa Greens, L.L.C.
K. Hovnanian at La Costa, LLC
K. Hovnanian at La Habra Knolls, LLC
K. Hovnanian at La Laguna, L.L.C.
K. Hovnanian at La Terraza, Inc.
K. Hovnanian At Lafayette Estates, L.L.C.
K. Hovnanian at Lake Rancho Viejo, LLC
K. Hovnanian at Lake Ridge Crossing, L.L.C.
K. Hovnanian at Lake Terrapin, L.L.C.
K. Hovnanian at Lakewood, Inc.
K. Hovnanian at Landmark, LLC
K. Hovnanian at LaPaz, LLC

 

30



--------------------------------------------------------------------------------



 



K. Hovnanian at Larkspur, LLC
K. Hovnanian at Lawrence V, L.L.C.
K. Hovnanian at Lee Square, L.L.C.
K. Hovnanian at Linwood, L.L.C.
K. Hovnanian at Little Egg Harbor Contractors, L.L.C.
K. Hovnanian at Little Egg Harbor III, L.L.C.
K. Hovnanian at Little Egg Harbor Township II, L.L.C.
K. Hovnanian at Little Egg Harbor, L.L.C
K. Hovnanian at Live Oak II, LLC
K. Hovnanian at Long Branch I, L.L.C.
K. Hovnanian at Lower Macungie Township I, L.L.C.
K. Hovnanian at Lower Macungie Township II, L.L.C.
K. Hovnanian at Lower Makefield Township I, L.L.C.
K. Hovnanian at Lower Moreland I, L.L.C.
K. Hovnanian at Lower Moreland II, L.L.C.
K. Hovnanian at Lower Moreland III, L.L.C.
K. Hovnanian at Lower Saucon, Inc.
K. Hovnanian at Macungie, L.L.C.
K. HOVNANIAN AT MAHWAH II, INC.
K. Hovnanian at Mahwah VI, Inc.
K. Hovnanian at Mahwah VII, Inc.
K. Hovnanian at Malan Park, L.L.C.
K. Hovnanian at Manalapan III, L.L.C.
K. Hovnanian at Manalapan, Inc.
K. Hovnanian at Mansfield I, L.L.C.
K. Hovnanian at Mansfield II, L.L.C.
K. Hovnanian at Mansfield III, L.L.C.
K. Hovnanian at Maple Avenue, L.L.C.

 

31



--------------------------------------------------------------------------------



 



K. Hovnanian at Marlboro II, Inc.
K. Hovnanian at Marlboro Township III, Inc.
K. Hovnanian at Marlboro Township IV, Inc.
K. Hovnanian at Marlboro Township IX, L.L.C.
K. Hovnanian at Marlboro Township V, L.L.C.
K. Hovnanian at Marlboro Township VIII, L.L.C.
K. Hovnanian at Marlboro VI, L.L.C.
K. Hovnanian at Marlboro VII, L.L.C.
K. Hovnanian at Matsu, L.L.C.
K. Hovnanian at Melanie Meadows, LLC
K. Hovnanian at Mendham Township, L.L.C.
K. Hovnanian at Menifee, LLC
K. Hovnanian at Middle Township II, L.L.C.
K. Hovnanian at Middle Township, L.L.C.
K. Hovnanian at Middletown II, L.L.C.
K. Hovnanian at Middletown, L.L.C.
K. Hovnanian at Millville I, L.L.C.
K. Hovnanian at Millville II, L.L.C.
K. HOVNANIAN AT MONROE II, INC.
K. Hovnanian at Monroe III, L.L.C.
K. Hovnanian at Monroe IV, L.L.C.
K. Hovnanian at Monroe NJ, L.L.C.
K. Hovnanian at Montgomery I, Inc.
K. Hovnanian at Montvale, L.L.C.
K. Hovnanian at Mosaic, LLC
K. Hovnanian at Mt. Olive Township, L.L.C.
K. Hovnanian at Muirfield, LLC
K. HOVNANIAN AT NEW BRUNSWICK URBAN RENEWAL, L.L.C.

 

32



--------------------------------------------------------------------------------



 



K. Hovnanian at New Windsor, L.L.C.
K. Hovnanian at North Bergen. L.L.C.
K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.
K. Hovnanian at North Caldwell II, L.L.C.
K. Hovnanian at North Caldwell III, L.L.C.
K. Hovnanian at North Caldwell, L.L.C.
K. Hovnanian at North Haledon, L.L.C.
K. Hovnanian at North Wildwood, L.L.C.
K. Hovnanian at Northampton. L.L.C.
K. HOVNANIAN AT NORTHERN WESTCHESTER, INC.
K. Hovnanian at Northfield, L.L.C.
K. Hovnanian at Northlake, Inc.
K. Hovnanian at Ocean Township, Inc
K. HOVNANIAN AT OCEAN WALK, INC.
K. Hovnanian at Oceanport, L.L.C.
K. Hovnanian at Old Bridge, L.L.C.
K. Hovnanian at Olde Orchard, LLC
K. Hovnanian at Pacific Bluffs, LLC
K. Hovnanian at Paramus, L.L.C.
K. Hovnanian at Park Lane, LLC
K. Hovnanian at Parkside, LLC
K. Hovnanian at Parsippany-Troy Hills, L.L.C.
K. Hovnanian at Perkiomen I, Inc.
K. Hovnanian at Perkiomen II, Inc.
K. Hovnanian at Philadelphia II, L.L.C.
K. Hovnanian at Philadelphia III, L.L.C.
K. Hovnanian at Philadelphia IV, L.L.C.
K. Hovnanian at Piazza D’Oro, L.L.C.

 

33



--------------------------------------------------------------------------------



 



K. Hovnanian at Piazza Serena, L.L.C
K. Hovnanian at Pittsgrove, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL IV, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VI, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VII, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.
K. Hovnanian at Prado, L.L.C.
K. Hovnanian at Rancho Cristianitos, Inc.
K. Hovnanian at Rancho Santa Margarita, LLC
K. Hovnanian at Randolph I, L.L.C.
K. HOVNANIAN AT RAPHO, L.L.C
K. Hovnanian at Readington II, L.L.C.
K. Hovnanian at Red Bank, L.L.C.
K. Hovnanian at Reservoir Ridge, Inc.
K. Hovnanian at Ridgemont, L.L.C.
K. Hovnanian at Ridgestone, L.L.C.
K. Hovnanian at Riverbend, LLC
K. Hovnanian at Rivercrest, LLC
K. Hovnanian at Roderuck, L.L.C.
K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.
K. Hovnanian at Rowland Heights, LLC
K. Hovnanian at Sage, L.L.C.
K. Hovnanian at San Sevaine, Inc.
K. Hovnanian at Santa Nella, LLC
K. Hovnanian at Saratoga, Inc.
K. Hovnanian at Sawmill, Inc.
K. Hovnanian at Sayreville, L.L.C.

 

34



--------------------------------------------------------------------------------



 



K. HOVNANIAN AT SCOTCH PLAINS II, INC.
K. Hovnanian at Scotch Plains, L.L.C.
K. Hovnanian at Sierra Estates, LLC
K. Hovnanian at Silver Spring, L.L.C.
K. Hovnanian at Skye Isle, LLC
K. Hovnanian at Smithville III, L.L.C.
K. Hovnanian at Smithville, Inc.
K. Hovnanian at Somers Point, L.L.C.
K. Hovnanian at South Brunswick V, Inc.
K. Hovnanian at South Brunswick, L.L.C.
K. Hovnanian at Sparta, L.L.C.
K. HOVNANIAN AT SPRINGCO, L.L.C.
K. Hovnanian at Stone Canyon, Inc.
K. HOVNANIAN AT STONY POINT, INC.
K. Hovnanian at Sunsets, LLC
K. Hovnanian at Sycamore, Inc.
K. Hovnanian at Tannery Hill, Inc.
K. Hovnanian at Teaneck, L.L.C.
K. Hovnanian at The Bluff, Inc.
K. Hovnanian at The Crosby, LLC
K. Hovnanian at The Gables, LLC
K. Hovnanian at The Monarch, L.L.C.
K. Hovnanian at The Preserve, LLC
K. Hovnanian at Thompson Ranch, LLC
K. Hovnanian at Thornbury, Inc.
K. Hovnanian at Tierrasanta, Inc.
K. Hovnanian at Trail Ridge, LLC
K. Hovnanian at Trenton, L.L.C.

 

35



--------------------------------------------------------------------------------



 



K. Hovnanian at Trovata, Inc.
K. Hovnanian at Union Township I, Inc.
K. Hovnanian at Union Township II, L.L.C.
K. Hovnanian at Upper Freehold Township I, Inc.
K. Hovnanian at Upper Freehold Township II, L.L.C.
K. Hovnanian at Upper Freehold Township III, L.L.C.
K. Hovnanian at Upper Makefield I, Inc.
K. Hovnanian at Upper Uwchlan II, L.L.C.
K. Hovnanian at Upper Uwchlan, L.L.C.
K. Hovnanian at Vail Ranch, Inc.
K. Hovnanian at Valle Del Sol, LLC
K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.
K. Hovnanian at Victorville, L.L.C.
K. HOVNANIAN AT VINELAND, L.L.C.
K. Hovnanian at Vista Del Sol, L.L.C.
K. Hovnanian at Wall Township VI, Inc.
K. Hovnanian at Wall Township VIII, Inc.
K. Hovnanian at Wanaque, L.L.C.
K. Hovnanian at Warren Township, L.L.C.
K. Hovnanian at Washington, L.L.C.
K. HOVNANIAN AT WASHINGTONVILLE, INC.
K. Hovnanian at Wayne III, Inc.
K. Hovnanian at Wayne IX, L.L.C.
K. Hovnanian at Wayne V, Inc.
K. HOVNANIAN AT WAYNE, VIII, L.L.C.
K. Hovnanian at West Bradford, L.L.C.
K. Hovnanian at West Milford, L.L.C.
K. Hovnanian at West View Estates, L.L.C.

 

36



--------------------------------------------------------------------------------



 



K. Hovnanian at West Windsor, L.L.C.
K. Hovnanian at Westshore, LLC
K. Hovnanian at Wheeler Ranch, LLC
K. Hovnanian at Wildrose, Inc.
K. Hovnanian at Wildwood Bayside, L.L.C.
K. Hovnanian at Willow Brook, L.L.C.
K. HOVNANIAN AT WINCHESTER, LLC
K. Hovnanian at Woodcreek West, LLC
K. Hovnanian at Woodhill Estates, L.L.C.
K. Hovnanian at Woolwich I, L.L.C.
K. Hovnanian Cambridge Homes, L.L.C.
K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.
K. Hovnanian Classics CIP, L.L.C.
K. Hovnanian Classics, L.L.C.
K. Hovnanian Communities, Inc.
K. Hovnanian Companies Metro D.C. North, L.L.C.
K. Hovnanian Companies Northeast, Inc.
K. Hovnanian Companies of California, Inc.
K. HOVNANIAN COMPANIES OF MARYLAND, INC.
K. HOVNANIAN COMPANIES OF NEW YORK, INC.
K. Hovnanian Companies of Pennsylvania, Inc.
K. Hovnanian Companies of Southern California, Inc.
K. Hovnanian Companies of Virginia, Inc.
K. Hovnanian Companies, LLC
K. Hovnanian Connecticut Acquisitions, L.L.C.
K. Hovnanian Construction II, Inc.
K. Hovnanian Construction III, Inc.
K. Hovnanian Construction Management, Inc.

 

37



--------------------------------------------------------------------------------



 



K. Hovnanian CraftBuilt Homes of South Carolina, L.L.C.
K. Hovnanian Delaware Acquisitions, L.L.C.
K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.
K. Hovnanian Developments of California, Inc.
K. Hovnanian Developments of Connecticut, Inc.
K. HOVNANIAN DEVELOPMENTS OF D.C., INC.
K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.
K. Hovnanian Developments of Georgia, Inc.
K. Hovnanian Developments of Illinois, Inc.
K. Hovnanian Developments of Indiana, Inc.
K. Hovnanian Developments of Kentucky, Inc.
K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.
K. Hovnanian Developments of Michigan, Inc.
K. Hovnanian Developments of Minnesota, Inc.
K. Hovnanian Developments of New Jersey II, Inc.
K. Hovnanian Developments of New Jersey, Inc.
K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.
K. Hovnanian Developments of North Carolina, Inc.
K. Hovnanian Developments of Ohio, Inc.
K. Hovnanian Developments of Pennsylvania, Inc.
K. Hovnanian Developments of South Carolina, Inc.
K. Hovnanian Developments of Texas, Inc.
K. Hovnanian Developments of Virginia, Inc.
K. Hovnanian Developments of West Virginia, Inc.
K. Hovnanian Eastern Pennsylvania, L.L.C.
K. HOVNANIAN FIRST HOMES, L.L.C.
K. Hovnanian Florida Realty, L.L.C.
K. Hovnanian Forecast Homes Northern, Inc.

 

38



--------------------------------------------------------------------------------



 



K. Hovnanian Four Seasons @ Historic Virginia, LLC
K. Hovnanian Four Seasons at Gold Hill, LLC
K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC
K. HOVNANIAN GREAT WESTERN HOMES, LLC
K. Hovnanian Holdings NJ, L.L.C.
K. Hovnanian Homes — DFW, L.L.C.
K. Hovnanian Homes at Cameron Station, LLC
K. Hovnanian Homes at Camp Springs, L.L.C.
K. Hovnanian Homes at Fairwood, L.L.C.
K. Hovnanian Homes at Forest Run, L.L.C.
K. Hovnanian Homes at Greenway Farm Park Towns, L.L.C.
K. Hovnanian Homes at Greenway Farm, L.L.C.
K. Hovnanian Homes at Jones Station 1, L.L.C.
K. Hovnanian Homes at Jones Station 2, L.L.C.
K. Hovnanian Homes at Maxwell Place, L.L.C.
K. HOVNANIAN HOMES AT PAYNE STREET, L.L.C.
K. Hovnanian Homes at Primera, L.L.C.
K. Hovnanian Homes at Renaissance Plaza, L.L.C.
K. Hovnanian Homes at Russett, L.L.C.
K. Hovnanian Homes of D.C., L.L.C.
K. HOVNANIAN HOMES OF DELAWARE, L.L.C.
K. Hovnanian Homes of Georgia, L.L.C.
K. Hovnanian Homes of Houston, L.L.C.
K. Hovnanian Homes of Indiana, L.L.C.
K. Hovnanian Homes of Maryland, L.L.C.
K. Hovnanian Homes of Minnesota, L.L.C.
K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.
K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

 

39



--------------------------------------------------------------------------------



 



K. Hovnanian Homes of South Carolina, LLC
K. Hovnanian Homes of Virginia, Inc.
K. Hovnanian Homes of West Virginia, L.L.C.
K. Hovnanian North Central Acquisitions, L.L.C.
K. Hovnanian North Jersey Acquisitions, L.L.C.
K. Hovnanian Northeast Services, L.L.C.
K. Hovnanian of Houston II, L.L.C.
K. Hovnanian Ohio Realty, L.L.C.
K. HOVNANIAN OSTER HOMES, L.L.C.
K. Hovnanian PA Real Estate, Inc.
K. Hovnanian Pennsylvania Acquisitions, L.L.C.
K. Hovnanian Port Imperial Urban Renewal, Inc.
K. Hovnanian Properties of Red Bank, Inc.
K. Hovnanian Shore Acquisitions, L.L.C.
K. Hovnanian South Jersey Acquisitions, L.L.C.
K. Hovnanian Southern New Jersey, L.L.C.
K. HOVNANIAN STANDING ENTITY, L.L.C.
K. Hovnanian Summit Holdings, L.L.C.
K. Hovnanian Summit Homes of Kentucky, L.L.C.
K. Hovnanian Summit Homes of Michigan, L.L.C.
K. Hovnanian Summit Homes of Pennsylvania, L.L.C.
K. Hovnanian Summit Homes of West Virginia, L.L.C.
K. Hovnanian Summit Homes, L.L.C.
K. Hovnanian T&C Homes at Florida, L.L.C.
K. Hovnanian T&C Homes at Illinois, L.L.C.
K. Hovnanian T&C Homes at Minnesota, L.L.C.
K. HOVNANIAN T&C INVESTMENT, L.L.C.
K. Hovnanian T&C Management Co., L.L.C.

 

40



--------------------------------------------------------------------------------



 



K. Hovnanian Venture I, L.L.C.
K. HOVNANIAN WINDWARD HOMES, LLC
K. Hovnanian’s Four Seasons at Ashburn Village, L.L.C.
K. Hovnanian’s Four Seasons at Bailey’s Glenn, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT BAKERSFIELD, L.L.C.
K. Hovnanian’s Four Seasons at Beaumont, LLC
K. HOVNANIAN’S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C.
K. Hovnanian’s Four Seasons at Dulles Discovery Condominium, L.L.C.
K. Hovnanian’s Four Seasons at Dulles Discovery, L.L.C.
K. Hovnanian’s Four Seasons at Hamptonburgh, L.L.C.
K. Hovnanian’s Four Seasons at Hemet, LLC
K. Hovnanian’s Four Seasons at Huntfield, L.L.C.
K. Hovnanian’s Four Seasons at Kent Island Condominiums, L.L.C.
K. Hovnanian’s Four Seasons at Kent Island, L.L.C.
K. Hovnanian’s Four Seasons at Los Banos, LLC
K. Hovnanian’s Four Seasons at Moreno Valley, L.L.C.
K. Hovnanian’s Four Seasons at New Kent Vineyards, L.L.C.
K. Hovnanian’s Four Seasons at Palm Springs, LLC
K. HOVNANIAN’S FOUR SEASONS AT RENAISSANCE, L.L.C.
K. Hovnanian’s Four Seasons at Rush Creek, L.L.C.
K. Hovnanian’s Four Seasons at St. Margarets Landing, L.L.C.
K. Hovnanian’s Four Seasons at Vint Hill, L.L.C.
K. Hovnanian’s Four Seasons at Westshore, LLC
K. Hovnanian’s Four Seasons, LLC
K. Hovnanian’s Parkside at Towngate, L.L.C.
K. Hovnanian’s Private Home Portfolio, L.L.C.
KHIP, L.L.C.
LANDARAMA, INC.

 

41



--------------------------------------------------------------------------------



 



M & M at Long Branch, Inc.
M&M at Chesterfield, LLC
M&M AT Copper Beech, L.L.C.
M&M AT Crescent Court, L.L.C.
M&M at East Rutherford, L.L.C.
M&M AT MORRISTOWN, L.L.C.
M&M AT SPINNAKER POINTE, L.L.C.
M&M AT SPRUCE HOLLOW, L.L.C.
M&M AT SPRUCE RUN, L.L.C.
M&M at Station Square, L.L.C.
M&M at Tamarack Hollow, L.L.C.
M&M AT UNION, L.L.C.
M&M at West Orange, L.L.C.
M&M at Wheatena Urban Renewal, L.L.C.
M&M INVESTMENTS, L.P.
Matzel & Mumford at Egg Harbor, L.L.C.
MATZEL & MUMFORD AT MONTGOMERY, L.L.C.
Matzel & Mumford at South Bound Brook Urban Renewal, L.L.C.
MCNJ, Inc.
Midwest Building Products & Contractor Services of Kentucky, L.L.C.
Midwest Building Products & Contractor Services of Michigan, L.L.C.
Midwest Building Products & Contractor Services of Pennsylvania, L.L.C.
Midwest Building Products & Contractor Services of West Virginia, L.L.C.
MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.
MMIP, L.L.C.
Natomas Central Neighborhood Housing, L.L.C.
New Land Title Agency, L.L.C.
PADDOCKS, L.L.C.

 

42



--------------------------------------------------------------------------------



 



PARK TITLE COMPANY, LLC
Pine Ayr, LLC
RIDGEMORE UTILITY ASSOCIATES OF PENNSYLVANIA, L.L.C.
Ridgemore Utility, L.L.C.
SEABROOK ACCUMULATION CORPORATION
STONEBROOK HOMES, INC.
Terrapin Realty, L.L.C.
The Matzel & Mumford Organization, Inc.
Washington Homes at Columbia Town Center, L.L.C.
Washington Homes, Inc.
Westminster Homes of Alabama, L.L.C.
Westminster Homes of Mississippi, LLC
Westminster Homes of Tennessee, Inc.
WESTMINSTER HOMES, INC.
WH LAND I, INC.
WH PROPERTIES, INC.
WH/PR Land Company, L.L.C.
Woodland Lake Condominiums at Bowie New Town, L.L.C.

 

43



--------------------------------------------------------------------------------



 



SCHEDULE B
COMMERCIAL TORT CLAIMS

 

44



--------------------------------------------------------------------------------



 



SCHEDULE C
FORM OF PERFECTION CERTIFICATE
The undersigned is a duly authorized officer of each of the entities listed on
Schedule 1 hereto (each such entity, a “Grantor”). With reference to the
Security Agreement dated as of October 20, 2009 among
                                        , the Guarantors party thereto and
                                         , as Collateral Agent (terms defined
therein being used herein as therein defined), each of the undersigned certifies
to the Collateral Agent and each other Secured Party as follows:
1. Names. The exact legal name of each of Grantor (as it appears in each
respective certificate or articles of incorporation, limited liability
membership agreement or similar organizational documents), the type of
organization, the jurisdiction of organization (or formation, as applicable) and
the organizational identification number for each Grantor is set forth in
Schedule 1 hereto.
2. Lien Search Guarantors. (a) Set forth on Schedule 2(a) is the name of each
Grantor selected for lien searches (the “Lien Search Grantors”) and the county
in which each Lien Search Grantor’s chief executive office is located, if such
office is not located at                                         , as
applicable.
(b) Set forth in Schedule 2(b) hereto is each other corporate name (including
trade names or similar appellations) each Lien Search Grantor has had in the
last five years, together with the date of the relevant change.
(c) Except as set forth in Schedule 2(c) hereto, no Lien Search Grantor has
changed its identity or corporate structure in any way within the past five
years.
3. UCC Filings. In order to perfect the Liens granted by the Grantor, a duly
completed financing statement on Form UCC-1, with the collateral described as
set forth on Schedule 3 hereto, has been delivered to the Collateral Agent for
filing in the Uniform Commercial Code filing office in each jurisdiction
identified in paragraph 1 above, as applicable.

 

45



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, I have hereunto set my hand this                      day of
                                        , 2009.

            [Name of Grantor]
      By:           Name:           Title:      

 

46



--------------------------------------------------------------------------------



 



         

SCHEDULE D
ACTIONS REQUIRED TO PERFECT

1.   With respect to each Loan Party organized under the laws of the state of
Alabama as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Alabama Secretary of State.

2.   With respect to each Loan Party organized under the laws of the state of
Arizona as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Arizona Secretary of State.

3.   With respect to each Loan Party organized under the laws of the state of
California as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the California Secretary of State.

4.   With respect to each Loan Party organized under the laws of the state of
Connecticut as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral the Connecticut Secretary of State.

5.   With respect to each Loan Party organized under the laws of the state of
Delaware as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Delaware Secretary of State.

6.   With respect to each Loan Party organized under the laws of the District of
Columbia as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the District of Columbia Recorder of Deeds.

7.   With respect to each Loan Party organized under the laws of the state of
Florida as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Florida Secured Transaction Registry.

8.   With respect to each Loan Party organized under the laws of the state of
Georgia as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Office of the Clerk of Superior Court of any County of Georgia.

9.   With respect to each Loan Party organized under the laws of the state of
Illinois as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Illinois

 

47



--------------------------------------------------------------------------------



 



    Secretary of State.

10.   With respect to each Loan Party organized under the laws of the state of
Indiana as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Indiana Secretary of State.

11.   With respect to each Loan Party organized under the laws of the state of
Kentucky as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Kentucky Secretary of State.

12.   With respect to each Loan Party organized under the laws of the state of
Maryland as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Maryland State Department of Assessments and Taxation.

13.   With respect to each Loan Party organized under the laws of the state of
Michigan as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Michigan Secretary of State.

14.   With respect to each Loan Party organized under the laws of the state of
Minnesota as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Minnesota Secretary of State.

15.   With respect to each Loan Party organized under the laws of the state of
Mississippi as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Mississippi Secretary of State.

16.   With respect to each Loan Party organized under the laws of the state of
New Jersey as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the New Jersey Division of Commercial Recording.

17.   With respect to each Loan Party organized under the laws of the state of
New York as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the New York Secretary of State.

18.   With respect to each Loan Party organized under the laws of the state of
North Carolina as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the North Carolina Secretary of State.

 

48



--------------------------------------------------------------------------------



 



19.   With respect to each Loan Party organized under the laws of the state of
Ohio as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Ohio Secretary of State.

20.   With respect to each Loan Party organized under the laws of the state of
Pennsylvania as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Pennsylvania Secretary of the Commonwealth.

21.   With respect to each Loan Party organized under the laws of the state of
South Carolina as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the South Carolina Secretary of State.

22.   With respect to each Loan Party organized under the laws of the state of
Tennessee as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Tennessee Secretary of State.

23.   With respect to each Loan Party organized under the laws of the state of
Texas as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Texas Secretary of State.

24.   With respect to each Loan Party organized under the laws of the state of
Virginia as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Virginia State Corporation Commission.

25.   With respect to each Loan Party organized under the laws of the state of
West Virginia as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the West Virginia Secretary of State.

26.   With respect to the Securities Accounts and the Deposit Accounts (other
than the Excluded Accounts), the bank with which such Securities Account and
such Deposit Account are maintained agreeing that it will comply with
instructions originated by the Perfection Agent directing disposition of the
funds in such Securities Account and such Deposit Account without further
consent of the relevant Grantor; provided that the Grantors shall not be
required to deliver any such agreements on the Issue Date, but will deliver such
agreements as soon as commercially reasonable thereafter, but in no event later
than 90 days following the Issue Date.

27.   With respect to each Grantor that owns registered or applied for
Intellectual Property, the filing of an Intellectual Property Security Agreement
that reasonably identifies such Grantor’s registered and applied for Trademarks,
Patents and Copyrights with

 

49



--------------------------------------------------------------------------------



 



the United States Patent and Trademark Office or the United States Copyright
Office, as applicable.

 

50



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Intellectual Property Security Agreement
INTELLECTUAL PROPERTY SECURITY AGREEMENT
This Intellectual Property Security Agreement (the “Agreement”), dated as of
October 20, 2009 is made by                                         , a
California corporation (“the Grantor”) in favor of Wilmington Trust Company, as
Collateral Agent (in such capacity, the “Agent”) for the benefit of itself, the
Trustee (as defined below) and the Noteholders (as defined below).
WHEREAS, K. Hovnanian Enterprises, Inc., a California corporation (the
“Borrower”), Hovnanian Enterprises, Inc. (“Hovnanian”) and each of the other
Guarantors party thereto entered into the indenture dated as of May 27, 2008, as
amended, supplemented, amended and restated or otherwise modified from time to
time, with Wilmington Trust Company (as successor to Deutsche Bank National
Trust Company) as trustee pursuant to which the Issuer issued 11 1/2 % Senior
Secured Notes due 2013;
WHEREAS, the Borrower, Hovnanian and each of the other Guarantors party thereto
have entered into the indenture dated as of December 3, 2008, as amended,
supplemented, amended and restated or otherwise modified from time to time, with
Wilmington Trust Company as trustee pursuant to which the Issuer issued 18.0%
Senior Secured Notes due 2017;
WHEREAS, the Borrower, Hovnanian and each of the other Guarantors have entered
into the Indenture dated as of October 20, 2009 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Indenture”)
with Wilmington Trust Company, a Delaware banking corporation, as trustee (in
such capacity, the “Trustee”), pursuant to which the Issuer (as defined in the
Indenture) issued 10 5/8% Senior Secured Notes due 2016 (collectively, the
“Secured Notes”) upon the terms and subject to the conditions set forth therein;
WHEREAS, the Borrower, Hovnanian, certain subsidiaries of Hovnanian party
thereto, PNC Bank, National Association, as Senior Credit Agent and Wilmington
Trust Company, as Mortgage Tax Collateral Agent have entered into the
Intercreditor Agreement dated as of May 27, 2008 (the “May 2008 Intercreditor
Agreement”);
WHEREAS, the Borrower, Hovnanian, certain subsidiaries of Hovnanian party
thereto, PNC Bank, National Association, as Senior Credit Agent and First-Lien
Administrative Agent, the Senior Trustee, the Senior Noteholder Collateral
Agent, the Junior Trustee, the Junior Agent and Wilmington Trust

 

51



--------------------------------------------------------------------------------



 



Company, as Mortgage Tax Collateral Agent have entered into the Intercreditor
Agreement dated as of December 3, 2008, as amended, supplemented, amended or
restated or otherwise modified from time to time (together with the May 2008
Intercreditor Agreement, the “Intercreditor Agreements”);
WHEREAS, the Secured Notes constitute First Lien Indebtedness under each of the
Intercreditor Agreements;
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes Hovnanian, the Borrower’s parent company, and each other Guarantor;
WHEREAS, the Borrower and the other Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect
benefit from the issuance of the Secured Notes;
WHEREAS, pursuant to and under the Indenture and the First Lien Security
Agreement dated as of October 20, 2009 (the “Security Agreement”) among the
Borrower, Hovnanian, each of the signatories listed on Schedule A thereto
(together with any other entity that may become a party thereto) and the Agent,
the Grantor has agreed to enter into this Agreement in order to grant a security
interest to the Agent in certain Patents, Trademarks, Copyrights and other
Intellectual Property as security for such loans and other obligations as more
fully described herein; and
NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:
1. Defined Terms.
(a) Except as otherwise expressly provided herein, (i) capitalized terms used in
this Agreement shall have the respective meanings assigned to them in the
Security Agreement and (ii) the rules of construction set forth in Section 1.02
of the Indenture shall apply to this Agreement. Where applicable and except as
otherwise expressly provided herein, terms used herein (whether or not
capitalized) shall have the respective meanings assigned to them in the Uniform
Commercial Code as enacted in New York as amended from time to time (the
“Code”).
(b) “Copyright Licenses” shall mean any written agreement naming any Grantor as
licensor or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to distribute, exploit and sell materials
derived from any Copyright, including, without limitation, any of the foregoing
referred to in Schedule A.

 

52



--------------------------------------------------------------------------------



 



(c) “Copyrights” shall mean (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office referred to in Schedule A,
and (ii) the right to obtain all renewals thereof.
(d) “Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges, whether arising under United States, multinational or
foreign laws, in, to and under the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks and the Trademark Licenses, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
(e) “Patent License” shall mean all written agreements providing for the grant
by or to any Grantor of any right to manufacture, use or sell any invention
covered in whole or in part by a Patent, including, without limitation, any of
the foregoing referred to in Schedule A.
(f) “Patents” shall mean (i) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof, including, without limitation, any of the foregoing referred to in
Schedule A, (ii) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including, without limitation, any of the foregoing referred to in
Schedule A, and (iii) all rights to obtain any reissues or extensions of the
foregoing.
(g) “Secured Obligations” shall mean all now existing and hereafter arising
Obligations (as defined in the Indenture) of the Borrower and each and every
other Grantor, together with any extensions, renewals, replacements or
refundings thereof, and all costs and expenses of enforcement and collection,
including reasonable attorney’s fees.
(h) “Secured Parties” shall mean the collective reference to the Agent, the
Trustee and the Noteholders, in each case to which any Secured Obligations are
owed.
(i) “Trademarks” shall mean (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now owned or hereafter

 

53



--------------------------------------------------------------------------------



 



acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule A, and (ii) the right to obtain all renewals thereof.
(j) “Trademark License” shall mean any written agreement providing for the grant
by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule A.
2. To secure the full payment and performance of all Secured Obligations, the
Grantor hereby grants to the Agent a security interest in the entire right,
title and interest of such Grantor in and to all of its Intellectual Property;
provided, however, that notwithstanding any of the other provisions set forth in
this Section 2 (and notwithstanding any recording of the Agent’s Lien made in
the U.S. Patent and Trademark Office, U.S. Copyright Office, or other registry
office in any other jurisdiction), this Agreement shall not constitute a grant
of a security interest in any property to the extent that such grant of a
security interest is prohibited by any applicable Law of an Official Body,
requires a consent not obtained of any Official Body pursuant to such Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to any right of acceleration, modification or
cancellation or requires any consent not obtained under, any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property, except to the extent that such Law or the term in such contract,
license, agreement, instrument or other document or similar agreement providing
for such prohibition, breach, default or termination or requiring such consent
is ineffective under applicable Law including 9-406, 9-407, 9-408 or 9-409 of
the New York UCC (or any successor provision or provisions); provided, further,
that no security interest shall be granted in any United States “intent-to-use”
trademark or service mark applications unless and until acceptable evidence of
use of the trademark or service mark has been filed with and accepted by the
U.S. Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of the
Lanham Act (U.S.C. 1051, et seq.), and to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such “intent-to-use” trademark or service mark
applications under applicable federal Law. After such period and after such
evidence of use has been filed and accepted, the Grantor acknowledges that such
interest in such trademark or service mark applications will become part of the
Collateral. The Agent agrees that, at the Grantor’s reasonable request and
expense, it will provide such Grantor confirmation that the assets described in
this paragraph are in fact excluded from

 

54



--------------------------------------------------------------------------------



 



the Collateral during such limited period only upon receipt of an Officer’s
Certificate or an Opinion of Counsel to that effect.
3. The Grantor covenants and warrants that:
(a) To the knowledge of the Grantor, on the date hereof, all material
Intellectual Property owned by the Grantor is valid, subsisting and unexpired,
has not been abandoned and does not, to the knowledge of the Grantor, infringe
the intellectual property rights of any other Person;
(b) The Grantor is the owner of each item of Intellectual Property listed on
Schedule A, free and clear of any and all Liens or claims of others except for
the Permitted Liens. No financing statement or other public notice with respect
to all or any part of the Collateral is on file or of record in any public
office, except as permitted pursuant to this Agreement or as permitted by the
Indenture;
4. The Grantor agrees that, until all of the Secured Obligations shall have been
indefeasibly satisfied in full, it will not enter into any agreement (for
example, a license agreement) which is inconsistent with Grantor’s obligations
under this Agreement, without Agent’s prior written consent which shall not be
unreasonably withheld except Grantor may license technology in the ordinary
course of business without the Agent’s consent to suppliers and customers to
facilitate the manufacture and use of such Grantor’s products.
5. Agent shall have, in addition to all other rights and remedies given it by
this Agreement and those rights and remedies set forth in the Security Agreement
and the Indenture, those allowed by applicable Law and the rights and remedies
of a secured party under the Uniform Commercial Code as enacted in any
jurisdiction in which the Intellectual Property may be located and, without
limiting the generality of the foregoing, solely if an Event of Default has
occurred and is continuing, Agent may immediately, without demand of performance
and without other notice (except as set forth below) or demand whatsoever to the
Grantor, all of which are hereby expressly waived, and without advertisement,
sell at public or private sale or otherwise realize upon, in a city that the
Agent shall designate by notice to the Grantor, in Pittsburgh, Pennsylvania or
elsewhere, the whole or from time to time any part of the Intellectual Property,
or any interest which the Grantor may have therein and, after deducting from the
proceeds of sale or other disposition of the Intellectual Property all expenses
(including fees and expenses for brokers and attorneys), shall apply the
remainder of such proceeds toward the payment of the Secured Obligations as the
Agent, in its sole discretion, shall determine. Any remainder of the proceeds
after payment in full of the Secured Obligations shall be paid over to the
Grantor. Notice of any sale or other disposition of the Intellectual Property
shall be given to the Grantor at least ten (10) days before the time of any
intended public or private sale or other

 

55



--------------------------------------------------------------------------------



 



disposition of the Intellectual Property is to be made, which the Grantor hereby
agrees shall be reasonable notice of such sale or other disposition. At any such
sale or other disposition, Agent may, to the extent permissible under applicable
Law, purchase the whole or any part of the Intellectual Property sold, free from
any right of redemption on the part of the Grantor, which right is hereby waived
and released. The Agent shall endeavor to provide the Borrower with notice at or
about the time of the exercise of remedies in the preceding sentence, provided
that the failure to provide such notice shall not in any way compromise or
adversely affect the exercise of such remedies or the Agent’s rights hereunder.
6. All of Agent’s rights and remedies with respect to the Intellectual Property,
whether established hereby, by the Security Agreement or by the Indenture or by
any other agreements or by Law, shall be cumulative and may be exercised
singularly or concurrently. In the event of any irreconcilable inconsistency in
the terms of this Agreement and the Security Agreement, the Security Agreement
shall control.
7. The provisions of this Agreement are severable, and if any clause or
provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such clause or provision in any other jurisdiction, or any clause
or provision of this Agreement in any jurisdiction.
8. The benefits and burdens of this Agreement shall inure to the benefit of and
be binding upon the respective successors and permitted assigns of the parties,
provided, however, that except as permitted by the Indenture, the Grantor may
not assign or transfer any of its rights or obligations hereunder or any
interest herein and any such purported assignment or transfer shall be null and
void.
9. This Agreement and the rights and obligations of the parties under this
agreement shall be governed by, and construed and interpreted in accordance
with, the Law of the State of New York.
10. The Grantor (i) hereby irrevocably submits to the nonexclusive general
jurisdiction of the courts of the State of New York and the courts of the United
States of America for the Southern District of New York, or any successor to
said court (hereinafter referred to as the “New York Courts”) for purposes of
any suit, action or other proceeding which relates to this Agreement or any
other Noteholder Document, (ii) to the extent permitted by applicable Law,
hereby waives and agrees not to assert by way of motion, as a defense or
otherwise in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of the New York Courts, that such suit,
action or proceeding is brought in an inconvenient forum, that the venue of such
suit, action or proceeding is improper, or that this Agreement or any Noteholder
Document may

 

56



--------------------------------------------------------------------------------



 



not be enforced in or by the New York Courts, (iii) hereby agrees not to seek,
and hereby waives, any collateral review by any other court, which may be called
upon to enforce the judgment of any of the New York Courts, of the merits of any
such suit, action or proceeding or the jurisdiction of the New York Courts, and
(iv) waives personal service of any and all process upon it and consents that
all such service of process be made by certified or registered mail addressed as
provided in Section 13 hereof or at such other address of which the Agent shall
have been notified pursuant thereto and service so made shall be deemed to be
completed upon actual receipt thereof. Nothing herein shall limit any Secured
Party’s right to bring any suit, action or other proceeding against the Grantor
or any of any of the Grantor’s assets or to serve process on the Grantor by any
means authorized by Law.
11. This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.
12. THE GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY A JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
NOTEHOLDER DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
13. All notices, requests and demands to or upon the Agent or the Grantor shall
be effected in the manner provided for in Section 13.03 of the Indenture.
14. In the performance of its obligations, powers and rights hereunder, the
Agent shall be entitled to the privileges, powers and immunities afforded to it
as Collateral Agent under the Indenture. The Agent shall be entitled to refuse
to take or refrain from taking any discretionary action or exercise any
discretionary powers set forth in the Security Agreement unless it has received
with respect thereto written direction of the Issuer or a majority of
Noteholders in accordance with the Indenture. Notwithstanding anything to the
contrary contained herein, the Agent shall have no responsibility for the
creation, perfection, priority, sufficiency or protection of any liens securing
Secured Obligations (including, but not limited to, no obligation to prepare,
record, file, re-record or re-file any financing statement, continuation
statement or other instrument in any public office).
[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

57



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

            WILMINGTON TRUST COMPANY, as Collateral Agent
      By:           Name:           Title:      

            Grantor:

[Name of Grantor]
      By:           Name:           Title:      

 

58



--------------------------------------------------------------------------------



 



         

EXHIBIT B
Form of Joinder Agreement
This JOINDER AND ASSUMPTION AGREEMENT is made                      by
                                                             , a
                                         (the “New Grantor”).
Reference is made to (i) the Indenture dated as of October 20, 2009 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”) between the K. Hovnanian Enterprises, Inc., a California
corporation (“Issuer”), Hovnanian Enterprises, Inc., a Delaware corporation
(“Hovnanian”), each of the other Guarantors party thereto and Wilmington Trust
Company, a Delaware banking corporation, as trustee (in such capacity, the
“Trustee”), pursuant to which the Issuer has issued, and may from time to time
issue, its 105/8% Senior Secured Notes due 2016 (collectively, the “Secured
Notes”), (ii) the Supplemental Indenture dated [_____] pursuant to which the New
Grantor became party to the Indenture as a Guarantor, (iii) the First Lien
Security Agreement by each of the Grantors (as defined therein) in favor of the
Collateral Agent (in such capacity, the “Agent”) for the benefit of itself, the
Trustee and the Noteholders (as the same may be modified, supplemented, amended
or restated, the “Security Agreement”), (iv) the First Lien Pledge Agreement by
each of the Pledgors (as defined therein) in favor of the Agent for the benefit
of itself, the Trustee and the Noteholders (as the same may be modified,
supplemented, amended or restated, the “Pledge Agreement”), (v) the
Intercreditor Agreement, dated as of May 27, 2009, among the Issuer, Hovnanian,
certain subsidiaries of Hovnanian, the Collateral Agent, and Wilmington Trust
Company, as Mortgage Tax Collateral Agent, as amended by the First Amendment
dated as of October 20, 2009 (the “Senior Intercreditor Agreement”) and
(vi) Intercreditor Agreement, dated as of December 3, 2009, among the Issuer,
Hovnanian, certain subsidiaries of Hovnanian, the Collateral Agent, and
Wilmington Trust Company, as Mortgage Tax Collateral Agent, as amended by the
First Amendment dated as of October 20, 2009 (the “Junior Lien Intercreditor
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meaning set forth in the Security Agreement or, if not defined therein, the
Pledge Agreement.
The New Grantor hereby agrees that effective as of the date hereof it hereby is,
and shall be deemed to be, a Grantor under the Security Agreement and the
Intercreditor Agreement and a Pledgor under the Pledge Agreement and agrees that
from the date hereof until the payment in full of the Secured Obligations and
the performance of all other obligations of Issuer under the Noteholder
Documents, New Grantor has assumed the obligations of a Grantor and Pledgor
under, and New Grantor shall perform, comply with and be subject to and bound
by, jointly and severally, each of the terms, provisions and waivers of, the
Security Agreement, the Pledge Agreement, the Intercreditor Agreement and each
of the other Noteholder Documents which are stated to apply to or are made by a
Grantor. Without limiting the generality of the foregoing, the New Grantor
hereby represents and warrants that each of the representations and warranties
set forth in the Security Agreement and the Pledge Agreement is true and correct
as to New Grantor on and as of the date hereof as if made on and as of the date
hereof by New Grantor.

 

59



--------------------------------------------------------------------------------



 



New Grantor hereby makes, affirms, and ratifies in favor of the Secured Parties
and the Agent the Security Agreement, the Pledge Agreement and each of the other
Noteholder Documents given by the Grantors to the Agent. In furtherance of the
foregoing, New Grantor shall execute and deliver or cause to be executed and
delivered at any time and from time to time such further instruments and
documents and do or cause to be done such further acts as may be reasonably
necessary to carry out more effectively the provisions and purposes of this
Joinder Agreement.
IN WITNESS WHEREOF, the New Grantor has duly executed this Joinder Agreement and
delivered the same to the Agent for the benefit of the Secured Parties, as of
the date and year first written above.

            [NAME OF NEW GRANTOR]
      By:           Title:      

 

60